Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claim term “availability zone” is defined in ¶[0033] of the applicant’s specification as:     
	“a logical collection of hardware components (e.g., nodes, switches, racks, etc.) that are affected by failures within the collection”
	As such, the applicant has acted as their own lexicographer, and the examiner is precluded from “giving the words in a claim their ordinary and customary meaning in the art” (see MPEP 2111.01 section IV.)

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
	For claims 1, 6, and 19 “a first node an the second cluster” (the second to last line of the “receiving” limitation) is amended to read “a first node and the second cluster”.

Allowable Subject Matter
Claims 1-9, 11, and 13-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
transmitting” of a “disaster recovery policy” via specified components in a specific network topology described in the claims, especially when taken into consideration that the term “availability zone” has been giving a specific and defined meaning by the applicant in the specification.  
It should be noted that given the prior art of record it would be obvious to one or ordinary skill in the art to transmit generic data, via a peer to peer protocol, between nodes of a generic network.  However, the claimed data being transmitted is not generic and neither is the network topology as claimed and no single prior art reference anticipates the claims as written.  As such, while the separate pieces of the claimed invention may be known and described in prior art (i.e. peer to peer (p2p) protocols, disaster recovery policies, and availability zones) there is no link in the prior art that associates the use of p2p protocols where the peers are located in different availability zones nor can any advantages be gleaned for the prior art.  Therefore, the examiner lacks an articulated reasoning and/or motivation to combine the prior art references such that the basic requirements of a prima facie case of obviousness can be met; this is especially so when the specter of impermissible hindsight is fully taken into account.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/Primary Examiner, Art Unit 2137